         Case 20-30968 Document 105 Filed in TXSB on 04/03/20 Page 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                 ENTERED
                              HOUSTON DIVISION                                                   04/03/2020

In re:                                            §
                                                  §
Watson Valve Services, Inc.                       §               Case No. 20-30968
                                                  §
         Debtor.                                  §                   Chapter 11
                                                  §


                        ORDER REGARDING CASH COLLATERAL
                               (Relates to Docket No. 49)


         Watson Valve Services, Inc. (“Watson Valve”) filed an Emergency Motion for Authority

to Use Cash and/or Cash Collateral Outside the Ordinary Course of Business on an Interim

Basis (“Motion”). Texas Capital Bank, National Association (“Texas Capital”) asserts: (i) a

prepetition senior secured claim in the principal amount of approximately $3,000,000 (the

“Indebtedness”) against Watson Valve and Watson Grinding & Manufacturing Co. (“Watson

Grinding”); and (ii) first priority liens and security interests on substantially all of Watson Valve

and Watson Grinding’s personal property, including, without limitation, accounts receivable,

equipment, inventory, chattel paper, instruments, commercial tort claims, deposit accounts,

documents, fixtures, general intangibles, health care insurance receivables, intellectual property,

and all proceeds and products thereof, including, without limitation, insurance proceeds (but for

the avoidance of doubt, excluding insurance proceeds related to third party coverage) and any

cash held by Watson Valve or Watson Grinding that constitutes cash collateral, including the

$3,000,000.00 in proceeds from Watson Grinding’s business personal property insurance

(“Prepetition Insurance Proceeds”) received prior to the petition date (collectively,

“Prepetition Collateral”); and all cash and cash proceeds of the Prepetition Collateral, including



ORDER REGARDING CASH COLLATERAL                                                               PAGE | 1
           Case 20-30968 Document 105 Filed in TXSB on 04/03/20 Page 2 of 4




all cash and cash proceeds of such Prepetition Collateral held in any of Watson Grinding or

Watson Valve’s banking, checking, or other deposit accounts with financial institutions,

including insurance proceeds (but for the avoidance of doubt, excluding insurance proceeds

related to third party coverage) as of the petition date (“Cash Collateral”). Watson Valve

believes that it has sufficient liquidity to continue its current level of operations, prosecute this

chapter 11 case and develop a chapter 11 plan pursuant to its budget. Based on the foregoing,

Watson Valve, Texas Capital and The Official Committee of January 24 Claimants’

(“Committee”) have agreed to the terms set forth below regarding the use of Cash Collateral and

the Prepetition Insurance Proceeds. Accordingly, it is hereby ORDERED THAT:

       1.       Watson Grinding shall transfer the Prepetition Insurance Proceeds, plus an

additional $175,000 (collectively, “Segregated Funds”), to a segregated bank account at Texas

Capital.

       2.       The Segregated Funds shall remain segregated and shall not be comingled with

any other funds or be used by Watson Valve or Texas Capital absent further order of this Court.

       3.       If the Court determines that Texas Capital does not have a lien on the Prepetition

Insurance Proceeds but does have a lien on Cash Collateral, Texas Capital is hereby granted

replacement liens in the Segregated Funds, pursuant to 11 U.S.C. §§ 361, 363(c)(2), 363(e) with

the same validity and priority as its liens on Cash Collateral solely to the extent of any

diminution in value of Texas Capital’s liens in Cash Collateral that has occurred from the

petition date until the date of such a determination.

       4.       Watson Valve is authorized to use cash on hand in accordance with the terms and

conditions of this Order, and in accordance with the budget attached as Exhibit A (“Budget”).




ORDER REGARDING CASH COLLATERAL                                                               PAGE | 2
        Case 20-30968 Document 105 Filed in TXSB on 04/03/20 Page 3 of 4




       5.      The actual expenditures may not exceed more than ten percent of the budgeted

amount, and the actual expenditures of Watson Valve shall not, for each line item in the Budget,

exceed the amount budgeted for such line item in the Budget by more than ten percent. If

Watson Valve anticipates the need to exceed the ten percent variance, it must obtain the prior

written consent of Texas Capital and provide notice to counsel for the Committee.

       6.      Texas Capital is hereby authorized to honor any and all checks issued by Watson

Valve made (a) pursuant to this Order and (b) in accordance with the Budget.

       7.      Nothing in this Order shall prejudice Texas Capital or limit its right to file,

pursue, or oppose any motion or other relief in this bankruptcy case.

       8.      The provisions of this Order and any actions taken pursuant hereto shall remain

effective and binding notwithstanding entry of any order which may be entered: (a) converting

this chapter 11 case to a case under chapter 7 of the Bankruptcy Code; (b) dismissing this chapter

11 case; or (c) pursuant to which this Court abstains from hearing any of this chapter 11 case.

       9.      Nothing in this Order constitutes a finding or admission regarding (a) the validity

of any lien (including as to the Prepetition Insurance Proceeds) or (b) whether any funds used

pursuant to this Order constitute cash collateral under 11 U.S.C. § 363(a).

       10.     This Order is without prejudice to Texas Capital’s right to seek adequate

protection or relief from the automatic stay.

       11.     This Order is without prejudice to Watson Valve seeking additional relief

regarding use of Cash Collateral or the use of cash outside the ordinary course of business.

       12.     This Order does not waive or adjudicate any rights or claims as between Watson

Valve and Watson Grinding, or rights/claims between Watson Valve and/or Watson Grinding

and any other party (including affiliates and guarantors), with respect to allocation of the



ORDER REGARDING CASH COLLATERAL                                                                PAGE | 3
         Case 20-30968 Document 105 Filed in TXSB on 04/03/20 Page 4 of 4




 Segregated Funds, including (without limitation) claims for contribution, indemnity, subrogation

 or otherwise. All such rights and claims are expressly preserved as to all parties.


        Signed this ________ day of ___________________, 2020.
Signed: April 03,17,
        October   2020
                     2018

                                                     ____________________________________
                                                                   Marvin Isgur
                                       ________________________________
                                       Marvin Isgur      United States Bankruptcy Judge
                                       United States Bankruptcy Judge




 ORDER REGARDING CASH COLLATERAL                                                          PAGE | 4
